TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-06-00665-CV



   Primarily Primates, Inc., Stephen Rene Tello, Robert O. McNaughton, Timothy K.
Morgan, Kenneth E. O’Berg, Lou Griffin O’Neill, and Ruby Christine Stevens, Appellants

                                                   v.

    Attorney General of Texas Greg Abbott, On Behalf of the Public Interest in Charity,
                                       Appellee


                FROM THE PROBATE COURT NO. 1 OF TRAVIS COUNTY
               NO. 85636, HONORABLE GUY S. HERMAN, JUDGE PRESIDING



                             MEMORANDUM OPINION


                Appellants have filed an unopposed motion to dismiss this appeal, stating that they

have settled all of their claims in the lawsuit in the trial court. We grant the motion and dismiss this

appeal.




                                                G. Alan Waldrop, Justice

Before Chief Justice Law, Justices Puryear and Waldrop

Dismissed on Appellants’ Motion

Filed: May 11, 2007